Exhibit 10.2

LUNA INNOVATION INCORPORATED

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of July 14, 2006
(the “Effective Date”) by and between Luna Innovations Incorporated, a Delaware
corporation (the ”Company”), and John T. Goehrke (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. During the Employment Term (as defined herein),
Executive will serve as the Company’s Chief Operating Officer. Executive will
render such business and professional services in the performance of his or her
duties, consistent with Executive’s position within the Company, as shall
reasonably be assigned to him or her by the Company’s Chief Executive Officer
(“CEO”).

(b) Reporting. Executive shall report directly to the CEO.

(c) Obligations. During the Employment Term, and excluding periods of vacation
and sick leave to which Executive is entitled, Executive shall devote all
business time and attention to the affairs of the Company necessary to discharge
the responsibilities assigned hereunder, and shall use commercially reasonable
efforts to perform faithfully and efficiently such responsibilities.
Notwithstanding anything herein to the contrary, Executive may provide services
as a volunteer, member, director or officer of charitable, educational or civic
organizations or industry trade associations or groups, and may serve as
trustee, director or advisor to any family companies or trusts, provided that
such service does not materially interfere with the performance of Executive’s
duties to the Company as required under this Agreement.

2. Term. The period of Executive’s employment under this Agreement is referred
to herein as the “Employment Term.” Unless Executive’s employment hereunder is
terminated earlier pursuant to the terms of this Agreement, the term of this
Agreement shall begin on the date hereof and shall continue until the third
anniversary of the Effective Date.

3. At-Will Employment. The parties agree that Executive’s employment with the
Company will be “at-will” employment and may be terminated by either party at
any time, effective immediately, upon written notice to the other party, with or
without cause. However, as described in this Agreement, Executive may be
entitled to severance benefits depending upon the circumstances of his or her
termination of employment. Executive understands and agrees that neither his or
her job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of his or her employment
with the Company.

4. Compensation.

(a) Base Salary. During the Employment Term, the Company will pay Executive as
compensation for his or her services a base salary at the annualized rate of not
less than $200,000,



--------------------------------------------------------------------------------

as adjusted from time to time as provided herein (the “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to standard federal, state and local withholding.
Executive’s performance will be reviewed at least annually to determine if an
increase in compensation is appropriate, which increase shall be in the sole
discretion of the Company.

(b) Bonus. As additional compensation for services hereunder, Executive shall be
eligible for an annual discretionary cash bonus to be determined by the
Company’s Board of Directors (the “Board”) or Compensation Committee thereof and
contingent upon the Company’s and/or Executive’s achievement of objectives set
by the Company from time to time. Executive shall also be eligible to receive
equity bonuses at such times and in such amounts as determined by the Board. All
bonuses shall be in the discretion of the Board.

5. Employee Benefits. During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
as such plans and terms may exist from time to time, including, without
limitation, group health insurance, 401(k), and equity incentive plans. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.

6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

7. Severance in Connection with a Change In Control. If Executive’s employment
relationship with the Company is terminated within twelve months following a
Change in Control, Executive may be entitled to payment of severance in
accordance with this Section 7.

(a) Termination Without Cause; Termination for Good Reason. In the event
(i) Executive terminates his or her employment with the Company for Good Reason
(as defined herein) or (ii) Executive is terminated by the Company without Cause
(as defined herein), Executive shall be entitled to receive the following
severance benefits if Executive executes a general release with language
acceptable to the Company on or before the effective date of termination, the
standard form of which is attached hereto as Exhibit A (the “Release
Agreement”):

(i) Base Salary; Accrued Vacation. Executive shall receive severance pay in an
amount equal to twelve (12) months of the Base Salary (at the rate in effect
immediately before the date of termination) paid in accordance with the
Company’s normal payroll practices and subject to the usual required
withholding, plus an amount equal to all accrued and unpaid vacation or
paid-time off outstanding on Executive’s termination date. To the extent that
all sums due pursuant to this Section 7(a)(i) have not been paid by the 15th day
of third month of the calendar year following the calendar year of termination
during which the date of termination occurs, the remaining amount due will be
paid on that date.

 

2



--------------------------------------------------------------------------------

(ii) Acceleration of Vesting. Executive shall immediately receive twelve
(12) months of additional vesting of any unvested stock options and a cash
payment equal to the value of any unvested 401(k) Company match amount.

(iii) COBRA Benefits. The Company shall pay the group health continuation
coverage premiums for Executive and Executive’s covered dependents under Title X
of the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) for
a period of not less than twelve (12) months from the date of Executive’s
termination of employment to the extent Executive is eligible for and elects
such continuation coverage under COBRA. Notwithstanding the above, the Company
shall only be responsible for the premiums for the same type of coverage in
which Executive participated at the time of his or her termination.

(iv) Notwithstanding any of the foregoing to the contrary, Executive shall not
receive the severance pay or health care insurance reimbursement referenced
above unless and until the Release Agreement becomes effective and can no longer
be revoked under its terms.

8. Severance Not in Connection with a Change In Control. If Executive’s
employment relationship with the Company is terminated and Executive is not
entitled to payment of severance in accordance with Section 7, the provisions of
this Section 8 will apply.

(a) Termination Without Cause; Termination for Good Reason. In the event
(i) Executive terminates his or her employment with the Company for Good Reason
(as defined herein) or (ii) Executive is terminated by the Company without Cause
(as defined herein), Executive shall be entitled to receive the following
severance benefits if Executive executes a general release with language
acceptable to the Company on or before the effective date of termination, the
standard form of which is attached hereto as Exhibit A:

(i) Base Salary; Accrued Vacation. Executive shall receive severance pay in an
amount equal to nine (9) months of the Base Salary (at the rate in effect
immediately before the date of termination) paid in accordance with the
Company’s normal payroll practices and subject to the usual required
withholding, plus an amount equal to all accrued and unpaid vacation or
paid-time off outstanding on Executive’s termination date. To the extent that
all sums due pursuant to this Section 8(a)(i) have not been paid by the 15th day
of third month of the calendar year following the calendar year of termination
during which the date of termination occurs, the remaining amount due will be
paid on that date.

(ii) Acceleration of Vesting. Executive shall immediately receive twelve
(12) months of additional vesting of any unvested stock options and a cash
payment equal to the value of any unvested 401(k) Company match amount.

(iii) COBRA Benefits. The Company shall pay the group health continuation
coverage premiums for Executive and Executive’s covered dependents under Title X
of the Consolidated Budget Reconciliation Act of 1985, as amended, for a period
of not less than nine (9) months from the date of Executive’s termination of
employment to the extent Executive is eligible for and elects such continuation
coverage under COBRA. Notwithstanding the above, the Company shall only be
responsible for the premiums for the same type of coverage in which Executive
participated at the time of his or her termination.

 

3



--------------------------------------------------------------------------------

(iv) Notwithstanding any of the foregoing to the contrary, Executive shall not
receive the severance pay or health care insurance reimbursement referenced
above unless and until the Release Agreement becomes effective and can no longer
be revoked under its terms.

(b) Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company is terminated voluntarily by Executive without Good Reason or
Executive is terminated for Cause by the Company, he or she will not receive
severance pay or any other similar compensation.

(c) Dissolution, Liquidation or Insolvency of the Company. Notwithstanding the
above, in the event Executive’s employment is terminated by the Company in
connection with or as a result of the liquidation, dissolution, insolvency or
other winding up of the affairs of the Company without the establishment of a
successor entity to the Company, the Company shall have no obligation to provide
severance or further financial consideration to Executive except for any
reasonable expense reimbursements or base salary that Executive has accrued and
earned at the time of such termination.

(d) Death or Disability. Executive’s employment and this Agreement shall
automatically terminate, and Executive will receive the severance pay,
acceleration of vesting, benefits and other compensation set forth in
Section 8(a) above (i) upon Executive’s death or (ii) in the event of any
illness, disability or other incapacity as a result of which Executive is
rendered unable regularly to perform his or her duties hereunder for a period in
excess of ninety (90) consecutive days or more than one hundred eighty
(180) days in any consecutive twelve (12) month period, unless otherwise
prohibited by any applicable federal, state, or local law or ordinance. The
determination regarding whether Executive is unable regularly to perform his or
her duties under clause (ii) above shall be made by the Board in good faith.
Executive’s inability to be physically present on the Company’s premises shall
not constitute a presumption that Executive is unable to perform such duties. If
Executive is entitled to long-term disability insurance benefits under a
long-term disability insurance plan for which the Company paid the insurance
premiums, any amounts due pursuant to this Section 8(d) shall be reduced by the
maximum amount of such benefits.

9. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as follows:

(i) an act of embezzlement, theft, or fraud with respect to the Company or any
of its affiliates;

(ii) Executive’s conviction of, or plea of nolo contendere to, a felony or any
other crime involving moral turpitude (excluding traffic offenses);

(iii) Executive’s (A) repeated gross negligence or willful misconduct in the
performance of his or her employment duties and responsibilities to the Company
(other than as a result of a disability) or (B) refusal to comply with the
directives of the Board, provided that such gross negligence, willful misconduct
or refusal to comply with the directives of the Board shall only constitute
Cause after Executive has received a written notice from the Company or the
Board which specifically sets forth the factual basis for the Company’s belief
that Executive’s actions or inactions constitute Cause and Executive has been
provided with a reasonable opportunity of not less than thirty (30) days to
cure, to the reasonable satisfaction of the Board, any alleged gross negligence,
willful misconduct or refusal to comply with the directives of the Board; or

 

4



--------------------------------------------------------------------------------

(iv) Executive’s material breach of this Agreement or the Confidentiality
Agreement (defined below).

(b) Change in Control. For purposes of this Agreement, “Change in Control” is
defined as follows:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iv) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(c) Good Reason. For purposes of this Agreement, Executive’s voluntary
termination for “Good Reason” shall mean Executive’s voluntary resignation
within thirty (30) days after the occurrence of any of the following without the
express written consent of Executive:

(i) a reduction in Executive’s annualized Base Salary that is not part of a
general reduction of salary or other concessionary arrangement affecting all
employees of the Company or affecting all senior executive officers of the
Company;

(ii) a requirement by the Company or the Board that Executive be relocated to a
Company office more than fifty (50) miles from Roanoke, Virginia; or

(iii) any material breach by the Company of any of its obligations hereunder
which have not been cured within (30) days of the Board having received written
notice of such breach (which notice shall be in writing and shall specifically
describe the Company’s alleged material breach and state that failure to correct
such breach will result in Executive’s resignation for Good Reason under this
Agreement).

 

5



--------------------------------------------------------------------------------

10. Confidential Information/Non-Compete. Executive has entered into and agrees
to abide by the form of confidential information, non-competition and invention
assignment agreement attached hereto as Exhibit B (the “Confidentiality
Agreement”). To the extent the terms of this Agreement are inconsistent with the
terms of the Confidentiality Agreement, the terms of this Agreement shall
control. The terms and conditions of the Confidentiality Agreement are
incorporated herein by reference.

11. Excise Tax Adjustment. Notwithstanding any of the foregoing to the contrary,
in the event that the severance and other benefits provided for in this
Agreement or otherwise payable to the Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Executive’s
severance benefits under this Agreement shall be payable either (A) in full, or
(B) as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by the Executive on an after-tax basis, of the greatest amount of
severance benefits under this Agreement, notwithstanding that all or some
portion of such severance benefits may be taxable under Section 4999 of the
Code. Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 11.

12. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes and shall assume in writing and be bound by all of the Company’s
obligations under this Agreement. For this purpose, “successor” means any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or

 

6



--------------------------------------------------------------------------------

(iii) four (4) days after being mailed by registered or certified mail, return
receipt requested, prepaid and addressed to the parties or their successors at
the following addresses, or at such other addresses as the parties may later
designate in writing:

If to the Company:

Luna Innovations Incorporated

10 South Jefferson St., Suite 130

Roanoke, Virginia 24011

Attn: General Counsel

With copy to (which shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, PC

11921 Freedom Drive, Suite 600

Reston, Virginia 20190

Attn: Trevor Chaplick, Esq.

If to Executive:

At the last residential address known by the Company.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with Executive’s employment with the Company, Executive
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, arising from or relating to the enforcement, breach, performance,
or interpretation of this Agreement, Executive’s employment, or the termination
of Executive’s employment, shall be resolved, to the fullest extent permitted by
law, by final, binding and confidential arbitration in Roanoke County, Virginia,
conducted by the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) or
its successor, under the then applicable rules of JAMS. Executive and the
Company acknowledge that by agreeing to this arbitration procedure, each party
waives the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. Nothing in this Agreement is intended to prevent either
the Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company each have the right to
resolve any issue or dispute arising under the Confidentiality Agreement by
court action instead of arbitration.

16. Entire Agreement. This Agreement and the Confidentiality Agreement
collectively represent the entire agreement and understanding between the
parties as to the subject matter herein

 

7



--------------------------------------------------------------------------------

and therein and together supersede all prior or contemporaneous agreements
whether written or oral. No waiver, alteration, amendment or modification of any
of the provisions of this Agreement or of the Confidentiality Agreement will be
binding unless it is in writing and is signed by duly authorized representatives
of the parties hereto.

17. Tax Matters.

(a) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes.

(b) Section 409A Compliance. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Internal Revenue Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date (“Section 409A”). The Company shall take, and Executive shall
cooperate with the Company in taking, all steps reasonably necessary to have
such benefits not be deferred compensation arrangements under Section 409A,
including adopting such amendments to this Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
are reasonably necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, provided that (i) the Company will
not be required to take any such steps that impose any material additional costs
on the Company and shall not take any such steps that impose any material
additional costs on Executive (unless Executive otherwise consents thereto) and
(ii) the Company will not be liable for the failure to take any such steps or
for the imposition of any tax or penalty pursuant to Section 409A.

18. Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the Commonwealth of Virginia, without regard to its
conflict of laws principles.

19. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his or her private attorney, has
had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

LUNA INNOVATIONS INCORPORATED By:  

/s/ Kent A. Murphy

Name:   Kent A. Murphy, Ph.D. Title:   President and CEO EXECUTIVE By:  

/s/ John T. Goehrke

Name:   John T. Goehrke

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Release Agreement



--------------------------------------------------------------------------------

RELEASE AGREEMENT

I understand that my position with Luna Innovations Incorporated, (the
“Company”) terminated effective                     , 20     (the “Separation
Date”). The Company has agreed that if I choose to sign this Release Agreement,
the Company will extend to me certain benefits (minus the standard withholdings
and deductions, if applicable) pursuant to the terms of the Employment Agreement
(the “Agreement”) entered into as of July     , 2006, between myself and the
Company, and any agreements incorporated therein by reference. I understand that
I am not entitled to such severance benefits unless I sign this Release
Agreement. I understand that, regardless of whether I sign this Release
Agreement, the Company will pay me all of my accrued salary and vacation through
the Separation Date, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
I hereby release the Company and its officers, directors, agents, attorneys,
employees, shareholders, parents, subsidiaries, and affiliates from any and all
claims, liabilities, demands, causes of action, attorneys’ fees, damages, or
obligations of every kind and nature, whether they are now known or unknown,
arising at any time prior to the date I sign this Release Agreement. This
general release includes, but is not limited to: all federal and state statutory
and common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of equity or
compensation. Notwithstanding the release in the preceding sentence, I am not
releasing any right of indemnification I may have for any liabilities arising
from my actions within the course and scope of my employment with the Company
or, if applicable, within the course and scope of my role as a member of the
Board of Directors. Notwithstanding anything herein to the contrary, nothing in
this Release Agreement shall release any claims that I may have against the
Company and its officers, directors, agents, attorneys, employees, shareholders,
parents, subsidiaries, and affiliates solely in connection with my purchase and
ownership of shares of capital stock of the Company.

I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I hereby waive the benefit of any provision of Virginia law, and of
any other jurisdiction, which is similar to Section 1542 of the California Civil
Code, which reads as follows: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”

If I am forty (40) years of age or older as of the Separation Date, I
acknowledge that I am knowingly and voluntarily waiving and releasing any rights
I may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA”). I also acknowledge that the consideration given for the waiver
in the above paragraph is in addition to anything of value to which I was
already entitled. I have been advised by this writing, as required by the ADEA
that: (a) my waiver and release do not apply to any claims that may arise after
my signing of this Release Agreement; (b) I should consult with an attorney
prior to executing this Release Agreement; (c) I have twenty-one (21) days
within which to consider this Release Agreement (although I may choose to
voluntarily execute this Release Agreement earlier); (d) I have seven (7) days
following the execution of this release to revoke the Release Agreement; and
(e) this Release Agreement will not be effective until the eighth day after this
Release Agreement has been signed both by me and by the Company.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Release Agreement, in
the case of the Company by their duly authorized officers, as of the day and
year first above written.

 

LUNA INNOVATIONS INCORPORATED By:  

 

Name:  

 

Title:  

 

EXECUTIVE By:  

 

Name:  

 

[Signature Page to Release Agreement]



--------------------------------------------------------------------------------

Exhibit B

Confidentiality Agreement



--------------------------------------------------------------------------------

CONFIDENTIALITY AGREEMENT

This Agreement is made and entered on July 14, 2006, by and between Luna
Innovations Incorporated, its successors, subsidiaries and affiliated companies
(the “Company” or “Employer”) and the individual listed on the signature page
hereto (the “Executive”) and is effective as of Executive’s first day of
employment with the Company. In consideration of the Executive’s employment or
continued employment with the Company and other good and valuable consideration,
the Executive and the Company agree as follows:

1. Disclosure and Assignment of Inventions and Developments. Executive hereby
agrees promptly to disclose to the Company any and all developments and creative
works, including inventions, trade secrets, improvements, formulas, techniques,
processes and writings whether or not patentable and whether or not reduced to
practice, that the Executive either by himself/herself or in conjunction with
any other person or persons shall conceive, make, develop, acquire, or acquire
knowledge of during the Executive’s employment with the Company, including
during off-duty hours, that relate to or result from the actual or demonstrably
anticipated business, work or research and development of the Company, or any of
its subsidiaries and affiliates, or that result, to any extent, from the use of
the Company’s, or any of its subsidiaries’ or affiliates’, premises or property
or are suggested by any task assigned to the Executive or any work performed by
the Executive for or on behalf of the Company, or any of its subsidiaries or
affiliates (collectively, the “Developments”).

Executive acknowledges that all original works of authorship that are made by
Executive (solely or jointly with others) within the scope of employment are
“works made for hire,” as that term is defined in the United States Copyright
Act and all such Developments shall be the sole property of the Company.
Executive hereby assigns to the Company the Executive’s entire right and
interests in and to all the Developments. Furthermore, Executive agrees to fully
disclose, as soon as practicable, in writing, all Developments to the Company.
Executive understands and agrees that the decision whether or not to
commercialize or market any Developments is within the Company’s sole discretion
and for the Company’s sole benefit and that no royalty or other consideration
will be due to Executive as a result of the Company’s efforts to commercialize
or market any such Developments.

Executive agrees to keep and maintain adequate, current, accurate, and authentic
written records of all Developments made by Executive (solely or jointly with
others) during the term of employment with the Company. The records will be in
the form of notes, sketches, drawings, electronic files, reports, or any other
format that may be specified by the Company. The records are and will be
available to and remain the sole property of the Company at all times.

At any time and from time to time, upon the request of the Company, the
Executive will execute and deliver any and all instruments, documents and
papers, give evidence and do any and all other acts which, in the opinion of
counsel for the Company, are or may be necessary or desirable to document the
said assignment and/or conveyance and as may be required to enable the Company
to file and prosecute applications for and to acquire, to maintain and to
enforce any and all patents, trademark registrations, or copyrights under U.S.
or foreign law with respect to Developments or to obtain any extension,
validation, re-issuance, continuance or renewal of any such patent, trademark or
copyright. The Company shall be responsible for the preparation of any such
instruments, documents and papers and for the prosecution of any such
proceedings and shall reimburse the Executive for all reasonable expenses
incurred by him/her in compliance with the provisions of this paragraph.
Executive further agrees that the obligation to execute or cause to be executed
any such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of mental or physical incapacity or
for any other reason to secure Executive’s signature with respect to any
Developments including, without limitation, to apply for



--------------------------------------------------------------------------------

or to pursue any application for any U.S. or foreign patents or copyright
registrations covering such Developments, then Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as agent and attorney in fact, to act for and in behalf of Executive to execute
and file any papers, oaths and to do all other lawfully permitted acts with
respect to such Developments with the same legal force and effect as if executed
by Executive.

2. Confidential Information. During the term of employment with the Company,
Executive will have access to and become acquainted with information of a
confidential, proprietary or secret nature that is or may be either applicable,
or related in any way, to the present or future business of the Company, the
technology of the Company, the research and development or investigation of the
Company, or the business of any customer of the Company (the “Confidential
Information”). Confidential Information includes, but is not limited to,
devices, inventions, designs, drawings, processes, and compilations of
information, records, specifications, information concerning customers or
vendors, information relating to the Company’s patents, technology, software,
systems, formulas, processes, manufacturing procedures, manuals, confidential
reports, customers, business opportunities and prospective business
opportunities, costing and pricing procedures, marketing and business
strategies, the equipment and methods used by the Company and the Company’s
customers, and the amounts paid by such customers for the Company’s products,
and finance and other business information; provided, however, Confidential
Information does not include any of the foregoing items to the extent the same
have become publicly known and made generally available through no wrongful act
of Executive or of others.

Executive agrees to hold in the strictest confidence, and not to use or to
disclose to any person, firm or corporation any Confidential Information, except
as required in the course of employment with Employer. Moreover, following the
Executive’s employment, Executive shall not use or disclose any such information
unless and until it becomes generally available to the public through proper
means not in violation of this Agreement. Executive agrees to abide fully with
the Company’s policies and regulations, as established from time to time for the
protection of its trade secret information. Executive understands that
unauthorized use or disclosure of Confidential Information during Executive’s
employment will lead to disciplinary action, up to and including immediate
termination and legal action by the Company.

Executive recognizes that the Company may have received and in the future may
receive from third parties associated with the Company, e.g., the Company’s
customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”), their confidential or proprietary information
(“Third Party Confidential Information”). Executive agrees at all times during
Executive’s employment with the Company and thereafter, to hold in the strictest
confidence, and not to use or to disclose to any person, firm or corporation any
Third Party Confidential Information, except as necessary in carrying out my
work for the Company consistent with the Company’s agreement with such
Associated Third Parties.

Executive agrees that during his/her employment with the Company, Executive will
not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity. Executive further agrees not to bring onto the premises of the
Company or transfer onto the Company’s technology systems any unpublished
document, proprietary information or trade secrets belonging to any such
employer, person or entity, unless consented to in writing by both Company and
such employer, person or entity.

Upon separation from employment with the Company or on demand by the Company
during Executive’s employment, Executive will immediately deliver to the
Company, and will not keep in Executive’s possession, recreate or deliver to
anyone else, any and all Company property, including, but not limited to,
Confidential Information, Third Party Confidential Information, as well as all
devices and



--------------------------------------------------------------------------------

equipment belonging to the Company (including computers, handheld electronic
devices, telephone equipment, and other electronic devices), Company credit
cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to Executive’s
employment with the Company, obtained by Executive in connection with
Executive’s employment with the Company, or otherwise belonging to the Company,
its successors or assigns.

In the event Executive leaves the employ of the Company, Executive hereby grants
consent to notification by the Company to Executive’s new employer about
obligations under this Agreement. The provisions of this Article shall survive
termination or expiration of this Agreement.

3. Conflicting Employment. Executive agrees that during the term of employment
with the Company, Executive will not engage in or undertake any other
employment, occupation, consulting relationship or commitment that is directly
related to the business in which the Company is now involved or becomes involved
or has plans to become involved, nor will Executive engage in any other
activities that conflict with Executive’s obligations to the Company.

Without limiting the foregoing, Executive represents that Executive has no other
agreements, relationships or commitments to any other person or entity that
conflict with obligations to the Company under this Agreement or Executive’s
ability to become employed and perform the services for which Executive is hired
by the Company. Executive further agrees that if Executive has signed a
confidentiality agreement or similar type of agreement with any former employer
or other entity, Executive will comply with the terms of any such agreement to
the extent that its terms are lawful under applicable law.

4. Non-Solicitation. Executive agrees that all customers of Employer that
Executive services during Executive’s employment by Employer and all prospective
customers from whom Executive has solicited business while in the employ of
Employer shall be solely the customers of Employer. Executive agrees that
Executive shall not, during the Executive’s employment with the Company and for
a period of two (2) years immediately following the termination of employment
with the Company, either directly or indirectly, solicit or accept business from
or make sales contacts with, any customer of the Company with whom Executive had
contact or whose identity Executive learned as a result of Executive’s
employment with Company, for any products, systems or services that are the same
as or functionally equivalent to any products, systems or services offered by
the Company.

Executive agrees that the Company has invested substantial time and effort in
assembling its present staff of personnel. Accordingly, Executive agrees that
during Executive’s employment and for a period of two (2) years after
termination of employment, Executive will not directly or indirectly induce or
solicit any of the Company’s employees to leave their employment with the
Company.

5. Non-Competition.

a. Upon Termination of Employment. During Executive’s employment and for a
period of one (1) year after the termination of Executive’s employment with the
Company, Executive covenants and agrees that, within the geographic area of the
United States of America and in those foreign countries where the Company has
conducted business activities within one (1) year prior to Executive’s
termination:

(1) Executive shall not provide services or perform activities similar to those
provided by Executive to the Company, to any person or entity that manufactures,
sells, services or provides any product, system or service that is the same as
or functionally equivalent to any product, system or service offered by the
Company; and



--------------------------------------------------------------------------------

(2) Executive acknowledges that after termination of employment, he/she will
possess trade secrets and Confidential Information of the Company and customer
contacts which he/she would inevitably use if he/she were to engage in conduct
prohibited as set forth above and such use would be unfair, and extremely
detrimental, to the Company, and in view of the benefits provided him/her in
this Agreement, such conduct on his/her part would be inequitable. Executive
further agrees that given the scope of his/her duties for the Company and the
limited employment prohibitions that are herein set forth, the above restrictive
covenants are in all respects reasonable with respect to Executive. Accordingly,
Executive covenants for the benefits of the Company to keep each of the
covenants described above throughout the specified two (2) year period above.

b. Specific Performance/Injunctive Relief. Executive agrees that it would be
difficult to measure damages to the Company from any breach of the covenants
contained in this paragraph, but that such breach would threaten the Company
with irreparable harm. Accordingly, Executive agrees that the Company may have
specific performance of the terms of this Agreement in any court having
jurisdiction. Specific performance shall not be the exclusively remedy, and the
Company may enforce any other remedy or remedies available to it either in law
or in equity including but not limited to monetary damages, temporary,
preliminary, and/or permanent injunctive relief and the Company shall further be
entitled to a reasonable attorney’s fee expended in obtaining such relief.

6. Reformation. In the event that any provision or provisions of this Agreement
should ever be adjudicated after litigation to exceed the time, geographic, or
other limitations permitted by applicable law in any jurisdiction, then such
provision or provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, or other limitations permitted by applicable law.

7. Severability. If any provision or provisions of this Agreement are adjudged
to be void or unenforceable in whole or in part, such adjudication shall not
affect the remainder of this Agreement. Each provision is separate and distinct
from every other provision and constitutes a separate covenant, and, in such
circumstances, the invalid provision is severable.

8. Titles. Titles are used only for the purpose of convenience in this Agreement
and shall be ignored in any construction of it.

9. Modification. No alteration or modification of any of the provisions of this
Agreement shall be valid unless made in writing and signed by both parties.

10. Employment at Will. Nothing in this Agreement is intended to create and
should not be interpreted to create an employment contract for any specified
length of time. Subject to the terms of any other written agreement between the
parties, Executive’s employment with the Company is and remains terminable at
will.

11. Governing Law. This Agreement shall be constructed in accordance with the
laws of the Commonwealth of Virginia.

12. Attorney’s Fees. If Executive breaches this Agreement or acts or fails to
act in any manner which causes the Company to seek judicial relief or a judicial
remedy pursuant to this Agreement, the Company shall be entitled to payment of
all costs, including reasonable attorney’s fees, from Executive.

13. Choice of Forum. The Company’s facility at which Executive works is based in
Virginia, and the Executive understands and acknowledges the Company’s desire
and need to defend any litigation against it in Virginia. Accordingly, the
parties agree that any claim of any type brought by the Executive against the
Company or any of its Executives or agents must be maintained only in a court
sitting in Montgomery County, Virginia, or if a federal court, the Western
District of Virginia, Roanoke Division.



--------------------------------------------------------------------------------

The Executive further understands and acknowledges that in the event the Company
initiates litigation against the Executive, the Company may need to prosecute
such litigation in the Executive’s forum state, in the Commonwealth of Virginia,
or in such other state where the Executive is subject to personal jurisdiction.
Accordingly, the parties agree that the Company can pursue any claim against the
Executive in any forum in which the Executive is subject to personal
jurisdiction.

14. Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of its subsidiaries, successors, affiliated
companies and their assigns and shall be binding upon the successors and assigns
of the Company. This Agreement, being personal to Executive, cannot be assigned
by Executive, but his/her personal representative shall be bound by all its
terms and conditions.

15. Complete Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements addressing the terms, conditions,
and issues contained herein. Nothing in this Agreement, however, affects any
separate written agreement addressing other terms and conditions and issues if
such separate agreements are executed on behalf of the Company by an authorized
representative of the Company.

 

LUNA INNOVATIONS INCORPORATED    By:  

/s/ Kent A. Murphy

   Date: July 14, 2006 Name:   Kent A. Murphy, Ph.D.    Title:   President and
CEO    EXECUTIVE    By:  

/s/ John T. Goehrke

   Date: July 14, 2006 Name:   John T. Goehrke   